Name: Commission Regulation (EEC) No 2061/87 of 13 July 1987 altering the export refunds on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 7. 87 Official Journal of the European Communities No L 193/9 COMMISSION REGULATION (EEC) No 2061/87 of 13 July 1987 altering the export refunds on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1915/87 (2), Having regard to Council Regulation No 142/67/EEC of 21 June 1967 on export refunds on colza, rape and sunflower seeds (3), as last amended by Regulation (EEC) No 2429/72 (4), and in particular the second sentence of Article 2 (3) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the exchange rates to be applied in agriculture (*), as last amended by Regulation (EEC) No 1953/87 ( «), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed Q, as last amended by Regulation (EEC) No 1474/84 (8), in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the export refunds on oil seeds were fixed by Regulation (EEC) No 1857/87 (9) ; Whereas the estimated production of colza and rape seed for the 1987/88 marketing year has not been fixed ; whereas the amount to be deducted where appropriate, from the subsidy in compliance with the system of maximum guaranteed quantities referred to in Article 27a of Regulation No 136/66/EEC and its effect on the amount of the refund could therefore not be determined ; whereas the amounts of the refund should therefore only be applied on a temporary basis and should be confirmed or replaced once the effects of the system of maximum guaranteed quantities for rape seed are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1857/87 to the infor ­ mation at present known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . In the case of colza and rape seed, the amounts of the refund referred to in Article 4 ( 1 ) of Regulation (EEC) No 651 /71 (10), fixed in the Annex to Regulation (EEC) No 1857/87, are altered as shown in the Annex hereto. 2 . In cases of advance fixing of the refund on colza and rape seed for the month of July, August, September, October, November and December 1987, the amount shall however be confirmed or altered with effect from 14 July 1987 to take account, where appropriate, of the effects of the application of the system of maximum guaranteed quantities for colza and rape seed. 3 . There shall be no refund on sunflower seed. Article 2 This Regulation shall enter into force on 14 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 July 1987 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 183, 3 . 7. 1987, p. 7. O OJ No 125, 26. 6 . 1967, p . 2461 /67. (4) OJ No L 264, 23 . 11 . 1972, p. 1 . 0 OJ No L 164, 24. 6. 1985, p. 11 . ( «) OJ No L 185, 4 . 7. 1987, p. 68 . 0 OJ No L 167, 25. 7. 1972, p. 9 . (  ) OJ No L 143, 30 . 5 . 1984, p. 4. O OJ No L 174, 1 . 7 . 1987, p. 53 . (10) OJ No L 75, 30. 3 . 1971 , p. 16 . No L 193/ 10 Official Journal of the European Communities 14. 7. 87 ANNEX to the Commission Regulation of 13 July 1987 fixing the export refunds on colza and rape seed (amounts per 100 kilograms) Current (') 7 1st period (') 8 2nd period (') 9 3rd period (') 10 4th period (') U 5th period (') 12 1 . Gross refunds (ECU) : I \  Spain 23,242 23,242 23,242 23,242 23,639 24,036  Portugal 28,002 28,002 28,002 28,002 28,399 28,796  other Member States 23,500 23,500 23,500 23,500 23,897 24,294 2. Final refunds : l Seeds harvested and exported from : l l  Federal Republic of Germany (DM) 57,00 57,00 57,01 57,10 58,04 59,26  Netherlands (Fl) 63,34 63,34 63,34 63,43 64,49 65,82  BLEU (Bfrs/Lfrs) 1 122,96 1 126,46 1 126,46 1 125,89 1 144,98 1 159,84  France (FF) 170,43 170,43 170,20 169,77 172,75 176,35  Denmark (Dkr) 203,29 203,29 203,29 203,29 206,77 208,68  Ireland ( £ Irl) 18,943 18,943 18,940 18,912 19,243 19,504  United Kingdom ( £) 13,458 13,458 13,458 13,458 13,723 13,875  Italy (Lit) 36 113 36 111 35 993 36 113 36 750 37 164  Greece (Dr) 2 349,11 2 326,26 2 299,19 2 285,39 2 337,89 2 327,25  Spain (Pta) 3 478,33 3 478,33 3 453,29 3 442,41 3 503,94 3 517,02  Portugal (Esc) 4 650,88 4 645,77 4 612,39 4 601,85 4 670,48 4 697,30 (*) Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities.